DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
The present Office Action is in response to Applicant’s response of February 28, 2022, hereinafter “Reply”, after the final rejection of December 30, 2021, hereinafter “Final Rejection”, and Applicant’s amendment of March 25, 2022, hereinafter “Amendment”, submitted/entered with filing of request for continued examination (RCE) of March 25, 2022.  In the Response, claims 1, 9, and 15-16 have been amended, claims 3-5 and 11-13 have been cancelled, and no claims have been added.  In the Amendment, claim 16 has been amended, claims 3-5 and 11-13 have been cancelled, and no claims have been added.  Claims 1-2, 6-10, and 14-20 remain pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on March 25, 2022 have been entered.
The Reply and the Amendment have been fully considered, with the examiner’s response set forth below.
1)	In view of the amendments to the claims in the Reply, the claim objections of the Final Rejection have been withdrawn.  
2)	Applicant’s arguments in the Reply (e.g., p. 7) and the Amendment (e.g., p. 5) with respect to claims 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
3)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply.  Refer to the corresponding sections of the claim analysis below for details. 

Claim Objections
Claim 16 is objected to because of the following informalities:
In claim 16, line 2, “a solid state device (SSD)” may be amended to “a solid state device (an SSD)”.  This is for consistency with other claims (e.g., 1 and 9), which recite, as exemplified in claim 1: “a solid state device (an SSD)”.  (Emphasis added.)  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rajgopal et al. (US 2021/0096755 A1), hereinafter “Rajgopal”, in view of Rector (US 2015/0326481 A1), hereinafter “Rector”, and Wongso et al. (US 2018/0173464 A1), hereinafter “Wongso”.

	Regarding claim 1, Rajgopal teaches:
A method comprising: 
monitoring a request queue in a solid state device (an SSD), the request queue comprising a first request and a second request having an actual time interval therebetween, each of the first request and the second request having a data transfer length (FIGs. 1-2; “[0012] … Examples of a storage device include a solid-state drive (SSD)”, “[0020] The performance manager component 113 can monitor commands received from the host system 120 to identify specific write patterns, e.g., long sequential writes”, “[0022] … the processing device detects a sequential write in a set of commands (also referred to as a “write pattern”) [requests] received from a host system … The data to be written can be a particular transfer size [data transfer length] that is measured, for example, in kilobytes (KB). Examples of transfer sizes [data transfer length] include, and are not limited to, 4 KB and 128 KB. Depending on the size [data transfer length] of a page in the memory sub-system, the data to be written for a particular write command can fill one or more pages”, “[0025] … The number of host write commands for a threshold can be determined by the depth of the host queue [request queue]”, “[0027] … the write bandwidth utilization is adjusted by determining an interval [actual time interval] between a current write command [second request] and a previous write command [first request] (Operation 207), where the interval can be calculated from receipt or completion of the write command”; a previous write command [first request] having data to be written that can be a particular transfer size [data transfer length]; a current write command [second request] having data to be written that can be a particular transfer size [data transfer length]);
determining the data transfer length of at least one of the first request and the second request;  (FIGs. 1-2; “[0022] … the processing device detects a sequential write in a set of commands (also referred to as a “write pattern”) [at least one of the first request and the second request] received from a host system … The data to be written can be a particular transfer size [data transfer length] that is measured, for example, in kilobytes (KB). Examples of transfer sizes [data transfer length] include, and are not limited to, 4 KB and 128 KB. Depending on the size [data transfer length] of a page in the memory sub-system, the data to be written for a particular write command can fill one or more pages”)
determining a target interval as the data transfer length divided by a target bandwidth value; and  
responsive to the actual time interval being less than the target interval, achieving a consistent response interval by delaying acting on the second request until after the target interval (FIGs. 1-2; “[0027] … The processing device checks if the determined interval [actual time interval] deviates from (e.g., falls below [less than]) an average interval time [target interval] for a bandwidth utilization performance target (Operation 209)”, “[0028] … if the processing device determines that the interval [actual time interval] between the current write command [second request] and a previous write command is [sic] deviates from (e.g., falls below [less than]) the average interval time [target interval], the processing device inserts a delay into the sequential write pattern to increase the interval up to or exceeding the average interval time (Operation 211). For example, the performance manager component 113 can insert ‘no operation’ command (no op) (or similar commands that do not affect device state, but consume execution clock cycles inducing a defined delay in the device) into the sequential write pattern to create the intended delay in executing a current write command [second request]”).

	Rajgopal teaches responsive to the actual time interval being less than the target interval, delaying acting on the second request until after the target interval, but does not teach determining a target interval as the data transfer length divided by a target bandwidth value; and responsive to the actual time interval being less than the target interval, achieving a consistent response interval by delaying acting on the second request until after the target interval.

	However, Rajgopal in view of Rector teaches:
determining a target interval as the data transfer length divided by a target bandwidth value (Rajgopal: FIGs. 1-2; “[0027] … the processing device tracks intervals and calculates average interval times [target interval]”) (Rector: FIG. 2; “[0080] … the bandwidth module 206 may determine a block size and/or a delay so that the block size [data transfer length] divided by the result of the delay plus an estimated duration of transferring the associated block of data is less than or equal to the target bandwidth [target bandwidth value]”; since the block size [data transfer length] divided by the result of the delay plus an estimated duration of transferring the associated block of data equals to the target bandwidth [target bandwidth value], the delay plus an estimated duration equals to the block size [data transfer length] divided by the target bandwidth [target bandwidth value]) (Rajgopal teaches calculating an average interval time [target interval], and Rector teaches an interval of a delay plus an estimated duration equals to a block size [data transfer length] divided by a target bandwidth [target bandwidth value]; as such, one of ordinary skill in the art would be able to combine the teachings to calculate an average interval time [target interval] of Rajgopal using a formula of calculating an interval based on a block size [data transfer length] divided by a target bandwidth [target bandwidth value] of Rector in order to provide adaptive bandwidth throttling); and 
responsive to the actual time interval being less than the target interval, achieving a consistent response interval by delaying acting on the second request until after the target interval.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rajgopal to incorporate the teachings of Rector to provide a system of Rajgopal for calculating an average interval time, using a formula of calculating an interval based on a block size divided by a target bandwidth of Rector.  Doing so with the system of Rajgopal would provide a system for calculating an average interval time with adaptive bandwidth throttling.  (Rector, [0005])

	The combination of Rajgopal teaches responsive to the actual time interval being less than the target interval, delaying acting on the second request until after the target interval, but does not teach responsive to the actual time interval being less than the target interval, achieving a consistent response interval by delaying acting on the second request until after the target interval.

	However, Rajgopal in view of Wongso teaches:
responsive to the actual time interval being less than the target interval, achieving a consistent response interval by delaying acting on the second request until after the target interval (Rajgopal: FIGs. 1-2; “[0027] … The processing device checks if the determined interval [actual time interval] deviates from (e.g., falls below [less than]) an average interval time [target interval] for a bandwidth utilization performance target (Operation 209)”, “[0028] … if the processing device determines that the interval [actual time interval] between the current write command [second request] and a previous write command is [sic] deviates from (e.g., falls below [less than]) the average interval time [target interval], the processing device inserts a delay into the sequential write pattern to increase the interval up to or exceeding the average interval time (Operation 211). For example, the performance manager component 113 can insert ‘no operation’ command (no op) (or similar commands that do not affect device state, but consume execution clock cycles inducing a defined delay in the device) into the sequential write pattern to create the intended delay in executing a current write command [second request]”) (Wongso: FIGs. 1-3; “[0006] The disclosed device and method improve the performance and reliability of a non-volatile memory (NVM) system by throttling responses to host requests returned by the NVM system to a host system. By delaying at least some responses to host requests returned by the NVM system, response times [interval] to host requests are made more consistent”) (Rajgopal teaches if the processing device determines that the interval [actual time interval] between the current write command [second request] and a previous write command deviates from (e.g., falls below [less than]) the average interval time [target interval], the processing device inserts a delay into the sequential write pattern to increase the interval exceeding the average interval time, and Wongso teaches throttling responses to host requests returned by the NVM system to a host system, and by delaying at least some responses to host requests returned by the NVM system, response times [interval] to host requests are made more consistent; as such, one of ordinary skill in the art would be able to combine the teachings to insert a delay into the sequential write pattern to increase the interval exceeding the average interval time of Rajgopal using a method of throttling responses to host requests returned by the NVM system to a host system by delaying at least some responses to host requests returned by the NVM system of Wongso in order to improve performance and reliability of a non-volatile memory (NVM) system).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rajgopal to incorporate the teachings of Wongso to provide a system of Rajgopal that inserts a delay into a sequential write pattern to increase an interval exceeding an average interval time, using a method of throttling responses to host requests returned by a non-volatile memory (NVM) system to a host system by delaying at least some responses to the host requests returned by the NVM system of Wongso.  Doing so with the system of Rajgopal would provide a system that throttles responses to host requests improved performance and reliability.  (Wongso, [0006])

	In addition, note that Rajgopal teaches the processing device inserts a delay into the sequential write pattern to increase the interval exceeding the average interval time (Operation 211) to create the intended delay in executing a current write command [second request] if the processing device determines that the interval [actual time interval] between the current write command [second request] and a previous write command deviates from (e.g., falls below [less than]) the average interval time [target interval].  As a result, the intended delay in executing the current write command [second request] until after the average interval time [target interval] would provide a mechanism to achieve a consistent response interval.

	Regarding claim 2, the combination of Rajgopal teaches the method of claim 1.

	Rajgopal further teaches:
wherein the target interval is fixed (FIG. 2; “[0027] … the processing device can utilize a static [fixed] value for the average interval time [target interval]”).  
	
Regarding claim 10, the claimed method comprises substantially the same steps or elements as those in claim 2.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 2 above.

	Regarding claim 7, the combination of Rajgopal teaches the method of claim 1.

Rajgopal further teaches:
wherein the target bandwidth value is fixed (FIG. 2; “[0027] … The processing device checks if the determined interval deviates from (e.g., falls below) an average interval time for a bandwidth utilization performance target [target bandwidth value] (Operation 209). In one embodiment, the processing device can utilize a static value [fixed] for the average interval time. In other embodiments, the processing device tracks intervals and calculates average interval times”).  

Regarding claim 8, the combination of Rajgopal teaches the method of claim 1.

Rajgopal further teaches:
wherein the target bandwidth value is dynamically adjusted (FIG. 2; “[0020] … If the performance manager component 113 detects the write bandwidth utilization deviating from the performance target, then the performance manager component 113 adjusts the write bandwidth utilization of the monitored write pattern”, “[0027] … The processing device checks if the determined interval deviates from (e.g., falls below) an average interval time for a bandwidth utilization performance target [target bandwidth value] (Operation 209) … the processing device tracks intervals and calculates average interval times”, “[0030] If the sequential write pattern has not completed, the processing device continues [dynamically] the monitoring of the write bandwidth utilization (Operation 203)”).  

Regarding claim 15, the claimed method comprises substantially the same steps or elements as those in claim 8.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 8 above.

Regarding claim 9, Rajgopal teaches:
A method comprising: 
monitoring a request queue to a semiconductor storage device (an SSD), the request queue comprising a first request having a length, a second request having a length, and an outgoing interval between the first and second requests (FIGs. 1-2; “[0012] … Examples of a storage device include a solid-state drive (SSD)”, “[0020] The performance manager component 113 can monitor commands received from the host system 120 to identify specific write patterns, e.g., long sequential writes”, “[0022] … the processing device detects a sequential write in a set of commands (also referred to as a “write pattern”) [requests] received from a host system … The data to be written can be a particular transfer size [length] that is measured, for example, in kilobytes (KB). Examples of transfer sizes [length] include, and are not limited to, 4 KB and 128 KB. Depending on the size [length] of a page in the memory sub-system, the data to be written for a particular write command can fill one or more pages”, “[0025] … The number of host write commands for a threshold can be determined by the depth of the host queue [request queue]”, “[0027] … the write bandwidth utilization is adjusted by determining an interval [outgoing interval] between a current write command [second request] and a previous write command [first request] (Operation 207), where the interval can be calculated from receipt or completion of the write command”; a previous write command [first request] having data to be written that can be a particular transfer size [length]; a current write command [second request] having data to be written that can be a particular transfer size [length]); 
determining the length of at least one of the first request and the second request; (FIGs. 1-2; “[0022] … the processing device detects a sequential write in a set of commands (also referred to as a “write pattern”) [at least one of the first request and the second request] received from a host system … The data to be written can be a particular transfer size [length] that is measured, for example, in kilobytes (KB). Examples of transfer sizes [length] include, and are not limited to, 4 KB and 128 KB. Depending on the size [length] of a page in the memory sub-system, the data to be written for a particular write command can fill one or more pages”)
determining a target interval as the length dividing by a target bandwidth value; and 
responsive to the outgoing interval being less than the target interval, setting an actual outgoing interval between the first request and the second request to be no less than the target interval and achieving a consistent response interval by acting on the second request after expiration of the target interval (FIGs. 1-2; “[0027] … The processing device checks if the determined interval [outgoing interval] deviates from (e.g., falls below [less than]) an average interval time [target interval] for a bandwidth utilization performance target (Operation 209)”, “[0028] … if the processing device determines that the interval [outgoing interval] between the current write command [second request] and a previous write command [first request] is [sic] deviates from (e.g., falls below [less than]) the average interval time [target interval], the processing device inserts a delay into the sequential write pattern to increase the interval [actual outgoing interval] up to or exceeding [no less than] the average interval time [target interval] (Operation 211). For example, the performance manager component 113 can insert ‘no operation’ command (no op) (or similar commands that do not affect device state, but consume execution clock cycles inducing a defined delay in the device) into the sequential write pattern to create the intended delay in executing a current write command [second request]”; the current write command [second request] is executed after expiration of the average interval time [target interval] since the intended delay is inserted into the sequential write pattern to increase the interval [actual outgoing interval] to exceed [no less than] the average interval time [target interval] (Operation 211) for executing the current write command [second request] after the determined interval [outgoing interval] is determined to deviate from (e.g., falls below [less than]) the average interval time [target interval] in Operation 209 prior to Operation 211).  

	Rajgopal teaches responsive to the outgoing interval being less than the target interval, acting on the second request after expiration of the target interval, but does not teach determining a target interval as the length dividing by a target bandwidth value; and responsive to the outgoing interval being less than the target interval, achieving a consistent response interval by acting on the second request after expiration of the target interval.

	However, Rajgopal in view of Rector teaches:
determining a target interval as the length dividing by a target bandwidth value (Rajgopal: FIGs. 1-2; “[0027] … the processing device tracks intervals and calculates average interval times [target interval]”) (Rector: FIG. 2; “[0080] … the bandwidth module 206 may determine a block size and/or a delay so that the block size [length] divided by the result of the delay plus an estimated duration of transferring the associated block of data is less than or equal to the target bandwidth [target bandwidth value]”; since the block size [length] divided by the result of the delay plus an estimated duration of transferring the associated block of data equals to the target bandwidth [target bandwidth value], the delay plus an estimated duration equals to the block size [length] divided by the target bandwidth [target bandwidth value]) (Rajgopal teaches calculating an average interval time [target interval], and Rector teaches an interval of a delay plus an estimated duration equals to a block size [length] divided by a target bandwidth [target bandwidth value]; as such, one of ordinary skill in the art would be able to combine the teachings to calculate an average interval time [target interval] of Rajgopal using a formula of calculating an interval based on a block size [length] divided by a target bandwidth [target bandwidth value] of Rector in order to provide adaptive bandwidth throttling); and 
responsive to the outgoing interval being less than the target interval, achieving a consistent response interval by acting on the second request after expiration of the target interval. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rajgopal to incorporate the teachings of Rector to provide a system of Rajgopal for calculating an average interval time, using a formula of calculating an interval based on a block size divided by a target bandwidth of Rector.  Doing so with the system of Rajgopal would provide a system for calculating an average interval time with adaptive bandwidth throttling.  (Rector, [0005])

	The combination of Rajgopal teaches responsive to the outgoing interval being less than the target interval, acting on the second request after expiration of the target interval, but does not teach responsive to the outgoing interval being less than the target interval, achieving a consistent response interval by acting on the second request after expiration of the target interval.

	However, Rajgopal in view of Wongso teaches:
responsive to the outgoing interval being less than the target interval, achieving a consistent response interval by acting on the second request after expiration of the target interval (Rajgopal: FIGs. 1-2; “[0027] … The processing device checks if the determined interval [outgoing interval] deviates from (e.g., falls below [less than]) an average interval time [target interval] for a bandwidth utilization performance target (Operation 209)”, “[0028] … if the processing device determines that the interval [outgoing interval] between the current write command [second request] and a previous write command [first request] is [sic] deviates from (e.g., falls below [less than]) the average interval time [target interval], the processing device inserts a delay into the sequential write pattern to increase the interval [actual outgoing interval] up to or exceeding [no less than] the average interval time [target interval] (Operation 211). For example, the performance manager component 113 can insert ‘no operation’ command (no op) (or similar commands that do not affect device state, but consume execution clock cycles inducing a defined delay in the device) into the sequential write pattern to create the intended delay in executing a current write command [second request]”; the current write command [second request] is executed after expiration of the average interval time [target interval] since the intended delay is inserted into the sequential write pattern to increase the interval to exceed [no less than] the average interval time [target interval] (Operation 211) for executing the current write command [second request] after the determined interval [outgoing interval] is determined to deviate from (e.g., falls below [less than]) the average interval time [target interval] in Operation 209 prior to Operation 211) (Wongso: FIGs. 1-3; “[0006] The disclosed device and method improve the performance and reliability of a non-volatile memory (NVM) system by throttling responses to host requests returned by the NVM system to a host system. By delaying at least some responses to host requests returned by the NVM system, response times [interval] to host requests are made more consistent”) (Rajgopal teaches if the processing device determines that the interval [outgoing interval] between the current write command [second request] and a previous write command [first request] deviates from (e.g., falls below [less than]) the average interval time [target interval], the processing device inserts a delay into the sequential write pattern to increase the interval [actual outgoing interval] exceeding [no less than] the average interval time [target interval] (Operation 211), and Wongso teaches throttling responses to host requests returned by the NVM system to a host system, and by delaying at least some responses to host requests returned by the NVM system, response times [interval] to host requests are made more consistent; as such, one of ordinary skill in the art would be able to combine the teachings to insert a delay into the sequential write pattern to increase the interval exceeding the average interval time of Rajgopal using a method of throttling responses to host requests returned by the NVM system to a host system by delaying at least some responses to host requests returned by the NVM system of Wongso in order to improve performance and reliability of a non-volatile memory (NVM) system).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rajgopal to incorporate the teachings of Wongso to provide a system of Rajgopal that inserts a delay into a sequential write pattern to increase an interval exceeding an average interval time, using a method of throttling responses to host requests returned by a non-volatile memory (NVM) system to a host system by delaying at least some responses to the host requests returned by the NVM system of Wongso.  Doing so with the system of Rajgopal would provide a system that throttles responses to host requests improved performance and reliability.  (Wongso, [0006])

	In addition, note that Rajgopal teaches the processing device inserts a delay into the sequential write pattern to increase the interval exceeding the average interval time (Operation 211) to create the intended delay in executing a current write command [second request] if the processing device determines that the interval [actual time interval] between the current write command [second request] and a previous write command deviates from (e.g., falls below [less than]) the average interval time [target interval].  As a result, the intended delay in executing the current write command [second request] until after the average interval time [target interval] would provide a mechanism to achieve a consistent response interval.

Regarding claim 16, Rajgopal teaches:
A system comprising: 
a solid state device (SSD) and a host (FIG. 1; “[0012] … A memory sub-system 110 [solid state device (SSD)] can be a storage device, a memory module, or a hybrid of a storage device and memory module. Examples of a storage device include a solid-state drive (SSD)”; “[0013] The computing environment 100 can include a host system 120”); and 
an interval throttling module stored in a memory and implemented by a processor (FIGs. 1-2; “[0016] … The controller 115 can include a processor (processing device) 117 configured to execute instructions stored in local memory 119 … the local memory 119 of the controller 115 includes an embedded memory configured to store instructions for performing various processes, operations, logic flows, and routines that control operation of the memory sub-system 110”, “[0019] The memory sub-system 110 includes a performance manager component 113 [interval throttling module] that can improve write performance consistency for the host system 120. In some embodiments, the controller 115 includes at least a portion of the performance manager component 113 [interval throttling module]”, “[0021] FIG. 2 is a flow diagram of an example write performance management method 200 to limit performance variance … the method 200 is performed by the performance manager component 113 [interval throttling module] of FIG. 1”, “[0028] … the performance manager component 113 [interval throttling module] can insert ‘no operation’ command (no op) (or similar commands that do not affect device state, but consume execution clock cycles inducing a defined delay in the device) into the sequential write pattern to create the intended delay in executing a current write command”), the interval throttling module located in a data request completion path of the system and comprising a queue memory unit and a delay unit (FIGs. 1-2; “[0012] FIG. 1 illustrates an example computing environment 100 [system] that includes a memory sub-system 110”, “[0013] … The host system 120 uses the memory sub-system 110, for example, to write data to the memory sub-system 110 and read data from the memory sub-system 110”, “[0016] The memory system controller 115 (hereinafter referred to as “controller”) can communicate with the memory devices 112A to 112N to perform operations such as reading data, writing data, or erasing data at the memory devices 112A to 112N and other such operations”, “[0019] … the controller 115 includes at least a portion of the performance manager component 113 [interval throttling module]”, “[0021] FIG. 2 is a flow diagram of an example write performance management method 200 to limit performance variance, … the method 200 is performed by the performance manager component 113 [interval throttling module] of FIG. 1”, “[0022] At operation 201, the processing device detects a sequential write in a set of commands (also referred to as a “write pattern”) received from a host system”, “[0025] … the processing device identifies a specific write pattern, in particular, a long sequential write. A long sequential write is defined as a sequential write that meets a threshold. The threshold can be a number of host write commands or an amount of time. The number of host write commands for a threshold can be determined by the depth of the host queue”, “[0027] … the write bandwidth utilization is adjusted by determining an interval between a current write command and a previous write command (Operation 207), where the interval can be calculated from receipt or completion of the write command”, “[0028] … the processing device inserts a delay into the sequential write pattern to increase the interval up to or exceeding the average interval time (Operation 211)”; a data request completion path of the computing environment 100 [system] is considered to be a path that extends from the host system 120 to the memory system controller 115 (in which the performance manager component 113 [interval throttling module] is located) to the memory devices 112A to 112N for completion of write commands; a queue memory unit is considered to include a set of instructions that executes Operation 201 in the flow diagram of FIG. 2 of the performance manager component 113 [interval throttling module] that identifies a specific write pattern based on a threshold determined by the depth of the host queue; a delay unit is considered to include a set of instructions that executes Operation 211 in the flow diagram of FIG. 2 of the performance manager component 113 [interval throttling module] that inserts a delay into the sequential write pattern to increase the interval exceeding the average interval time), the delay unit configured to delay acting on a second request if an outgoing interval between a first request and the second request is less than a target interval, the delay achieving a consistent response interval in response to the delay unit delaying acting on the second request (FIGs. 1-2; “[0027] … The processing device checks if the determined interval [outgoing interval] deviates from (e.g., falls below [less than]) an average interval time [target interval] for a bandwidth utilization performance target (Operation 209)”, “[0028] … if the processing device determines that the interval [outgoing interval] between the current write command [second request] and a previous write command [first request] is [sic] deviates from (e.g., falls below [less than]) the average interval time [target interval], the processing device inserts a delay into the sequential write pattern to increase the interval up to or exceeding the average interval time [target interval] (Operation 211). For example, the performance manager component 113 can insert ‘no operation’ command (no op) (or similar commands that do not affect device state, but consume execution clock cycles inducing a defined delay in the device) into the sequential write pattern to create the intended delay in executing a current write command [second request]”; the delay unit is considered to include a set of instructions that executes Operation 211 in the flow diagram of FIG. 2 of the performance manager component 113 [interval throttling module] that delay into the sequential write pattern to increase the interval exceeding the average interval time [target interval]), where the target interval is a data transfer length of at least one of the first request and the second request divided by a target bandwidth value.  

	Rajgopal does not teach the delay achieving a consistent response interval in response to the delay unit delaying acting on the second request, where the target interval is a data transfer length of at least one of the first request and the second request divided by a target bandwidth value.

	However, Rajgopal in view of Wongso teaches:
	the delay achieving a consistent response interval in response to the delay unit delaying acting on the second request (Rajgopal: FIGs. 1-2; “[0027] … The processing device checks if the determined interval [outgoing interval] deviates from (e.g., falls below [less than]) an average interval time [target interval] for a bandwidth utilization performance target (Operation 209)”, “[0028] … if the processing device determines that the interval [outgoing interval] between the current write command [second request] and a previous write command [first request] is [sic] deviates from (e.g., falls below [less than]) the average interval time [target interval], the processing device inserts a delay into the sequential write pattern to increase the interval up to or exceeding the average interval time [target interval] (Operation 211). For example, the performance manager component 113 can insert ‘no operation’ command (no op) (or similar commands that do not affect device state, but consume execution clock cycles inducing a defined delay in the device) into the sequential write pattern to create the intended delay in executing a current write command [second request]”; the delay unit is considered to include a set of instructions that executes Operation 211 in the flow diagram of FIG. 2 of the performance manager component 113 [interval throttling module] that delay into the sequential write pattern to increase the interval exceeding the average interval time [target interval]) (Wongso: FIGs. 1-3; “[0006] The disclosed device and method improve the performance and reliability of a non-volatile memory (NVM) system by throttling responses to host requests returned by the NVM system to a host system. By delaying at least some responses to host requests returned by the NVM system, response times [interval] to host requests are made more consistent”) (Rajgopal teaches the delay unit that is considered to include a set of instructions that executes Operation 211 in the flow diagram of FIG. 2 of the performance manager component 113 [interval throttling module] that delay into the sequential write pattern to increase the interval exceeding the average interval time [target interval], and Wongso teaches throttling responses to host requests returned by the NVM system to a host system, and by delaying at least some responses to host requests returned by the NVM system, response times [interval] to host requests are made more consistent; as such, one of ordinary skill in the art would be able to combine the teachings to insert a delay into the sequential write pattern to increase the interval exceeding the average interval time of Rajgopal using a method of throttling responses to host requests returned by the NVM system to a host system by delaying at least some responses to host requests returned by the NVM system of Wongso in order to improve performance and reliability of a non-volatile memory (NVM) system), where the target interval is a data transfer length of at least one of the first request and the second request divided by a target bandwidth value.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rajgopal to incorporate the teachings of Wongso to provide a system of Rajgopal that inserts a delay into a sequential write pattern to increase an interval exceeding an average interval time, using a method of throttling responses to host requests returned by a non-volatile memory (NVM) system to a host system by delaying at least some responses to the host requests returned by the NVM system of Wongso.  Doing so with the system of Rajgopal would provide a system that throttles responses to host requests improved performance and reliability.  (Wongso, [0006])

	In addition, note that Rajgopal teaches the processing device inserts a delay into the sequential write pattern to increase the interval exceeding the average interval time (Operation 211) to create the intended delay in executing a current write command [second request] if the processing device determines that the interval [actual time interval] between the current write command [second request] and a previous write command deviates from (e.g., falls below [less than]) the average interval time [target interval].  As a result, the intended delay in executing the current write command [second request] until after the average interval time [target interval] would provide a mechanism to achieve a consistent response interval.

	The combination of Rajgopal does not teach where the target interval is a data transfer length of at least one of the first request and the second request divided by a target bandwidth value.

	However, Rajgopal in view of Rector teaches:
where the target interval is a data transfer length of at least one of the first request and the second request divided by a target bandwidth value (Rajgopal: FIGs. 1-2; “[0022] … the processing device detects a sequential write in a set of commands (also referred to as a “write pattern”) [at least one of the first request and the second request] received from a host system … The data to be written can be a particular transfer size [data transfer length] that is measured, for example, in kilobytes (KB). Examples of transfer sizes [data transfer length] include, and are not limited to, 4 KB and 128 KB. Depending on the size [data transfer length] of a page in the memory sub-system, the data to be written for a particular write command can fill one or more pages”, “[0027] … the processing device tracks intervals and calculates average interval times [target interval]”) (Rector: FIG. 2; “[0080] … the bandwidth module 206 may determine a block size and/or a delay so that the block size [data transfer length] divided by the result of the delay plus an estimated duration of transferring the associated block of data is less than or equal to the target bandwidth [target bandwidth value]”; since the block size [data transfer length] divided by the result of the delay plus an estimated duration of transferring the associated block of data equals to the target bandwidth [target bandwidth value], the delay plus an estimated duration equals to the block size [data transfer length] divided by the target bandwidth [target bandwidth value]) (Rajgopal teaches calculating an average interval time [target interval], and Rector teaches an interval of a delay plus an estimated duration equals to a block size [data transfer length] divided by a target bandwidth [target bandwidth value]; as such, one of ordinary skill in the art would be able to combine the teachings to calculate an average interval time [target interval] of Rajgopal using a formula of calculating an interval based on a block size [data transfer length] divided by a target bandwidth [target bandwidth value] of Rector in order to provide adaptive bandwidth throttling).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rajgopal to incorporate the teachings of Rector to provide a system of Rajgopal for calculating an average interval time, using a formula of calculating an interval based on a block size divided by a target bandwidth of Rector.  Doing so with the system of Rajgopal would provide a system for calculating an average interval time with adaptive bandwidth throttling.  (Rector, [0005])

Regarding claim 17, the combination of Rajgopal teaches the system of claim 16.

	Rajgopal further teaches:
	wherein the interval throttling module is located in the SSD (FIG. 1; “[0012] … A memory sub-system 110 [solid state device (SSD)] can be a storage device, a memory module, or a hybrid of a storage device and memory module. Examples of a storage device include a solid-state drive (SSD)”, “[0019] The memory sub-system 110 [solid state device (SSD)] includes a performance manager component 113 [interval throttling module]).  

Claims 6, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajgopal et al. (US 2021/0096755 A1), hereinafter “Rajgopal”, in view of Rector (US 2015/0326481 A1), hereinafter “Rector”, and Wongso et al. (US 2018/0173464 A1), hereinafter “Wongso”, as applied to claims 1, 9, 16, and 17 above, and further in view of Grosz et al. (US 2020/0210104 A1), hereinafter “Grosz”.

Regarding claim 6, the combination of Rajgopal teaches the method of claim 1.

Rajgopal further teaches:
determining an average data transfer length of the first request and the second request (FIG. 2; “[0022] … the processing device detects a sequential write in a set of commands (also referred to as a “write pattern”) [the first request and the second request] received from a host system … The data to be written can be a particular transfer size [data transfer length] that is measured”); and 
updating the target interval to be the average data transfer length divided by the target bandwidth value.  

Rajgopal in view of Rector further teaches:
updating the target interval to be the average data transfer length divided by the target bandwidth value (Rajgopal: FIGs. 1-2; “[0027] … the processing device tracks intervals and calculates average interval times [target interval]”; the average interval time [target interval] is calculated by tracking intervals and calculating an average of the tracked intervals) (Rector: FIG. 2; “[0080] … the bandwidth module 206 may determine a block size and/or a delay so that the block size [data transfer length] divided by the result of the delay plus an estimated duration of transferring the associated block of data is less than or equal to the target bandwidth [target bandwidth value]”; since the block size [data transfer length] divided by the result of the delay plus an estimated duration of transferring the associated block of data equals to the target bandwidth [target bandwidth value], the delay plus an estimated duration equals to the block size [data transfer length] divided by the target bandwidth [target bandwidth value]) (Rajgopal teaches calculating an average interval time [target interval], and Rector teaches an interval of a delay plus an estimated duration equals to a block size [data transfer length] divided by a target bandwidth [target bandwidth value]; as such, one of ordinary skill in the art would be able to combine the teachings to calculate the average interval time [target interval] of Rajgopal using a formula of calculating an interval based on a block size [data transfer length] divided by a target bandwidth [target bandwidth value] of Rector in order to provider adaptive bandwidth throttling).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rajgopal to incorporate the teachings of Rector to provide a system of Rajgopal for calculating an average interval time, using a formula of calculating the interval based on the block size divided by a target bandwidth of Rector.  Doing so with the system of Rajgopal would provide a system for calculating an average interval time with adaptive bandwidth throttling.  (Rector, [0005])

The combination of Rajgopal does not teach an average data transfer length.  

However, Grosz teaches:
an average data transfer length (FIG. 1; “[0030] … In an example, to compute an average data size [average data transfer length] of the commands in the command queue, the memory controller 115 is configured to obtain command status information--such as the command size (e.g., how many pages or blocks are to be written/read)--for each command pending in the command queue”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rajgopal to incorporate the teachings of Grosz to provide a system of Rajgopal for calculating an average interval time, with a memory device that computes an average data size of the commands in the command queue of Grosz.  Doing so with the system of Rajgopal would provide a system for calculating an average interval time with adaptive memory device optimization.  (Grosz, [0020])

Regarding claim 14, the claimed method comprises substantially the same steps or elements as those in claim 6.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 6 above.

Regarding claim 18, the combination of Rajgopal teaches the system of claim 17.

The combination of Rajgopal does not teach wherein the interval throttling module is located between a back-end controller and a front-end controller.  

However, Grosz teaches:
wherein the interval throttling module is located between a back-end controller and a front-end controller (FIG. 1B; “[0033] … The adaptive bandwidth module 150 [interval throttling module] may artificially or dynamically throttle or otherwise adjust a bandwidth used by a data transfer”, “[0039] … The adaptive bandwidth module 150 [interval throttling module] may be part of and/or in communication with one or more of a storage processor of a SAN storage appliance, a non-volatile memory controller 124, a non-volatile memory media controller 126 [back-end controller]”, “[0052] … a non-volatile memory device interface 139 [front-end controller] configured to transfer data, commands, and/or queries to the one or more non-volatile memory devices 120 over a bus 125”; the adaptive bandwidth module 150 [interval throttling module] is between a non-volatile memory media controller 126 [back-end controller] and a non-volatile memory device interface 139 [front-end controller] as shown in FIG. 1B).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rajgopal to incorporate the teachings of Grosz to provide a system of Rajgopal for calculating an average interval time, with a memory device having an adaptive bandwidth module that artificially or dynamically throttles or otherwise adjusts a bandwidth used by a data transfer of Grosz.  Doing so with the system of Rajgopal would provide a system for calculating an average interval time with adaptive memory device optimization.  (Grosz, [0020])

Regarding claim 19, the combination of Rajgopal teaches the system of claim 17.

The combination of Rajgopal does not teach wherein the interval throttling module is located between a back-end controller and Flash memory.  

However, Grosz teaches:
wherein the interval throttling module is located between a back-end controller and a Flash memory (FIG. 1B; “[0033] … The adaptive bandwidth module 150 [interval throttling module] may artificially or dynamically throttle or otherwise adjust a bandwidth used by a data transfer”, “[0039] … The adaptive bandwidth module 150 [interval throttling module] may be part of and/or in communication with one or more of a storage processor of a SAN storage appliance, a non-volatile memory controller 124, a non-volatile memory media controller 126 [back-end controller]”, “[0052] … a non-volatile memory device interface 139 [back-end controller] configured to transfer data, commands, and/or queries to the one or more non-volatile memory devices 120 [Flash memory] over a bus 125”, “[0054] The non-volatile memory device 120 [Flash memory] may comprise non-volatile memory media 122, which may include but is not limited to: NAND flash memory, NOR flash memory”; the adaptive bandwidth module 150 [interval throttling module] is between a non-volatile memory media controller 126 [back-end controller] and a non-volatile memory device 120 [Flash memory] as shown in FIG. 1B).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rajgopal to incorporate the teachings of Grosz to provide a system of Rajgopal for calculating an average interval time, with a memory device having an adaptive bandwidth module that artificially or dynamically throttles or otherwise adjusts a bandwidth used by a data transfer of Grosz.  Doing so with the system of Rajgopal would provide a system for calculating an average interval time with adaptive memory device optimization.  (Grosz, [0020])

Regarding claim 20, the combination of Rajgopal teaches the system of claim 16.

The combination of Rajgopal does not teach wherein the interval throttling module is located between the SSD and the host.  

However, Grosz teaches:
wherein the interval throttling module is located between the SSD and the host (FIG. 1B; “[0033] … The adaptive bandwidth module 150 [interval throttling module] may artificially or dynamically throttle or otherwise adjust a bandwidth used by a data transfer”, “[0053] … the host device 110 may comprise a SAN storage appliance, or the like, providing external storage clients 116 access to one or more non-volatile memory devices 120”, “[0054] The non-volatile memory device 120 [SSD] may comprise non-volatile memory media 122, which may include but is not limited to: NAND flash memory, NOR flash memory”; the adaptive bandwidth module 150 [interval throttling module] is between the non-volatile memory device 120 [SSD] and the host device 110 as shown in FIG. 1B).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rajgopal to incorporate the teachings of Grosz to provide a system of Rajgopal for calculating an average interval time, with a memory device having an adaptive bandwidth module that artificially or dynamically throttles or otherwise adjusts a bandwidth used by a data transfer of Grosz.  Doing so with the system of Rajgopal would provide a system for calculating an average interval time with adaptive memory device optimization.  (Grosz, [0020])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Helmick et al. (US 2018/0059933 A1) discloses an electrically-buffered NV-DIMM and method for use therewith. In one embodiment, a storage system is provided comprising a plurality of non-volatile memory devices; a controller in communication with the plurality of non-volatile memory devices; a plurality of data buffers in communication with the controller and configured to store data sent between the controller and an input/output bus; and a command and address buffer configured to store commands and addresses sent from a host, wherein the command and address buffer is further configured to synchronize data flow into and out of the plurality of data buffers.
Camp et al. (US 2016/0188223 A1) discloses a data storage system includes a higher level controller, a lower level controller, and a plurality of storage components including a particular storage component. Data is stored within the data storage system utilizing at least one level of striping across the plurality of storage components. Latencies of input/output operations (IOPs) requesting access to the data stored within the data storage system are monitored. In response to determining that a latency of a read IOP requesting read data stored in the particular storage component exceeds a latency threshold and in absence of a data error, the read IOP is serviced by reconstructing the read data from storage components among the plurality of storage components other than the particular storage component. The lower level controller also provides feedback to the higher level controller to cause the higher level controller to reduce IOPs directed to at least the particular storage component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONG B. VO/Examiner, Art Unit 2136